DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-8, 10, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bahel et al (US Patent Application Publication No. 2005/0165591, previously of record) in view of McDougal et al (US Patent Application Publication No. 2006/027928).
Regarding claim 1, Bahel discloses a method, comprising:
selecting, using a processor, a first set of values for a first set of parameters of one or more hardware components of an ice-making machine (input evaporator data, see step 106 in figure 2 and paragraph [0067]);
identifying, using the processor, an ambient air temperature surrounding the ice-making machine (inlet air temperature for condenser, see paragraph [0105] and step 114 in figure 2);
executing, by the processor, a model of the freeze mode of the ice-making machine (run simulation, see step 124 in figure 2 and paragraph [0068]; this is cooling mode, as selected in step 100), wherein executing the model of the freeze mode includes:
calculating, by the processor, a second set of parameters of the ice-making machine based on at least a portion of the first set of values (outputs from running the simulation), the load (which is equivalent to the incoming water temperature) and the ambient temperature, the second set of 
executing, by the processor, a model of a harvest mode of the ice-making machine (running the simulation in heating mode, see step 124 in figure 2 and paragraph [0068]), wherein executing the model of the harvest mode includes:
calculating, by the processor, a third set of parameters of the ice-making machine based on at least a portion of the first set of values, the load and the ambient temperature, the third set of parameters corresponding to operation of the ice-making machine in the harvest mode during which the predetermined amount of ice is melted until the ice is removed from the evaporator (third set of parameters is results from calculating in heating mode).
It is noted that because Bahel et al. does not explicitly disclose the machine to be ice making, Bahel et al. does not disclose identifying the water temperature at a water inlet, does not disclose determining whether a predetermined amount of liquid water in a receptacle or ice mold has frozen , and does not disclose determining whether a predetermined amount of ice in the receptacle has melted.
However, McDougal et al. explicitly discloses an ice making machine which has a vapor compression refrigeration system (see title and figure 6), and which discloses that it is common to melt some of the ice as part of the harvest cycle (see paragraph [0005]), to the point of being at least partially directed to controlling the duration of a harvest cycle (see paragraph [0022]) for increased efficiency, and explicitly includes incoming water temperature as an input for determining harvest cycle control (see paragraph [0012]).


Regarding claim 2, the processor of Bahel, and therefore of Bahel in view of McDougal, is disclosed to be used to select a second set of values for the first set of parameters of the one or more hardware components (inputting different evaporator physical properties, see paragraph [0073] and step 106 in figure 2); 
calculate the second set of parameters of the ice-making machine based on at least a portion of the second set of values (calculating parameters for cooling mode with the second evaporator choice, see figure 2 and paragraphs [0073] and [0067]);
calculating the third set of parameters of the ice-making machine based on at least a portion of the second set of values (calculating parameters for heating or, for an ice maker, harvesting mode, with the second evaporator choice, see figure 2 and paragraphs [0073] and [0067]); and
comparing results of the calculations of the second and third sets of parameters based on the first values with the results of the calculations of the second and third sets of parameters based on the second values (this step can be done either onscreen or inside the head of the engineer, when 

Regarding claims 3 and 8, Bahel discloses that the results include energy consumption (see paragraph [0105], which lists energy consumption of compressor and fans as part of the system results from the simulation). Bahel also discloses results to include capacity (see paragraph [0105]).
It is noted that because Bahel does not explicitly address the specific case of an icemaker, the capacity is not provided in the form of ice production of the ice making machine.
However, because the purpose of an ice maker is to make ice, it would have been obvious to one of ordinary skill in the art at the time the application was first filed to include the ice production of the ice making machine in the system report of Bahel in view of McDougal in order to enable a user to determine whether the ice making capacity of the ice maker was sufficient without being excessive without also having to separately calculate from the numbers provided how much ice could be made.

Regarding claim 4, Bahel explicitly discloses designing a vapor-compression system based on the comparison of the results, because that is the purpose of the simulation of Bahel (see title, which indicates the simulator is for design).

Regarding claim 5, designing the vapor-compression system includes selecting a compressor based on the comparison of the results (see claim 8 of Bahel; there is a list of available compressors, and running the simulation with different options from the list will yield data for their use, including energy use, as per paragraph [0105]).



Regarding claim 7, Bahel discloses using the processor to display values of the second and third sets of parameters (see paragraph [0104], which discloses the use of “tabular and graphical formats” for simulation results).

Regarding claim 10, the second set of parameters of Bahel includes a flow area of an expansion device (see paragraph [0107]).

Regarding claim 11, it is noted that Bahel does not disclose the third set of parameters to include a flow area of a bypass control valve, because Bahel does not disclose a bypass.
However, McDougal explicitly discloses a hot gas bypass valve (30, see paragraph [0046] and figure 6), which is used for harvesting ice.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was first filed to include the flow area of a bypass valve when using the simulator of Bahel to model the ice maker of McDougal in order to simulate a system with the efficiency of a hot gas bypass.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bahel et al (US Patent Application Publication No. 2005/0165591, previously of record) in view of McDougal et al (US Patent Application Publication No. 2006/027928) as applied to claims 1-8, 10, and 11 above, and further in view of Kuroyanagi (US Patent Application Publication No. 2005/0028549, previously of record).

It is noted that the system simulated by Bahel, and therefore Bahel in view of McDougal, does not have a heat exchanger with conduits containing condensed refrigerant upstream of the expansion device and refrigerant downstream of the evaporator and upstream of a suction inlet of the compressor.
However, Kuroyanagi discloses an ice making refrigeration system which includes a heat exchanger (59) which exchanges heat between a conduit containing condensed refrigerant upstream of a suction inlet of a compressor (right side, see figure 2, refrigerant piping between the cooling pipe 7 and the compressor 43, see also paragraph [0014]) and refrigerant upstream of an expansion device (upstream of drier 57, see figure 2 and paragraph [0014]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was first filed to simulate a system including a third heat exchanger, which exchanges heat between refrigerant upstream of an expansion device and refrigerant downstream of the evaporator, as is disclosed by Kuroyanagi, as a modification of the modeling of the system of McDougal by Bahel, in order to model a system with the increased efficiency afforded by such an exchanger.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bahel et al (US Patent Application Publication No. 2005/0165591, previously of record) in view of McDougal et al (US Patent Application Publication No. 2006/027928) as applied to claims 1-8, 10, and 11 above, and further in view of the Matlab/Simulink manual (previously of record as item CQ** on the IDS submitted August 31, 2020).
Regarding claim 12, most elements are disclosed by Bahel in view of McDougal, as detailed above.

However, Kirchhoff’s first and second laws are laws of physics. Additionally, using them in models is built into Simulink/Simscape (see page 5-28 of the Matlab Simulink manual).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was first filed to use an implicit solver, such as Matlab Simulink, which obeys Kirchhoff’s first and second laws as part of the simulation, to perform the simulation or modeling of Bahel in view of McDougal, in order to accurately model the system.
Response to Arguments
Applicant's arguments filed October 6, 2021 have been fully considered but they are not fully persuasive. The reasons are as follows.
An interview summary is provided on page 6. This summary is generally correct.
It is argued on page 6 that claim 12 has been amended to overcome the objection for informalities. This is correct, and the objection has not been maintained.
It is argued on page 7 that claim 1, as amended, is directed to an improvement to technology, and is therefore not directed to an abstract idea.
As best understood by the examiner, the amendment of the claims to emphasize the use of a processor to perform the various steps has overcome the rejection as not directed to patent-eligible subject matter. The examiner notes that the body of case law concerning patent-eligible subject matter is ever evolving, but it appears that the claims are, as amended, now drawn to a sufficiently specific processor to overcome the rejection as solely being drawn to a mental process.
It is argued on pages 8-10 that Bahel “discloses little more than the user inputting parameters and running a simulation in either a heating mode or a cooling mode for such cooling systems as 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Furthermore, because Kuroyanagi is drawn to an auger type ice-making machine, which harvests the ice using an auger and does not disclose melting a portion of the ice as part of the harvesting operation, Kuroyanagi is not relied upon for the above rejection of claim 1, rendering the argument moot in view of the above new grounds of rejection.
It is argued on page 12 that the amendment has overcome the double patenting rejection of the claims. This is correct, and the double patenting rejection has not been maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS K COX whose telephone number is (571)270-5530. The examiner can normally be reached 12:00-8:00 M-S.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-272-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LARRY L FURDGE/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
/ALEXIS K. COX/
Examiner
Art Unit 3763



/A.K.C/Examiner, Art Unit 3763